                   3:19-cr-30067-SEM-TSH # 116     Page 1 of 2
                                                                                     E-FILED
                                                           Monday, 21 June, 2021 09:52:39 PM
                                                                Clerk, U.S. District Court, ILCD
                IN THE UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    vs.                   )                Case No. 19-CR-30067
                          )
TODD SHEFFLER and         )
ALEX BANTA,               )
                          )
         Defendants.      )


                  PROPOSED STATEMENT OF THE CASE

      The defendants, Todd Sheffler and Alex Banta, are charged with

conspiracy to deprive civil rights (Count 1); deprivation of civil rights (Count

2); and conspiracy to engage in misleading conduct (Count 3).

      The defendant, Todd Sheffler, is charged with obstruction- falsification

of a document (Count 4), and obstruction – misleading conduct (Count 5).

      The defendant, Alex Banta, is charged with obstruction – falsification

of document (Count 9), and obstruction – misleading conduct (Count 10).

      The defendants have pleaded not guilty to the charges.
                 3:19-cr-30067-SEM-TSH # 116   Page 2 of 2




                                  Respectfully submitted,

                                  DOUGLAS J. QUIVEY
                                  ACTING UNITED STATES ATTORNEY

                                  s/ Timothy A. Bass                           .




                                  Timothy A. Bass
                                  Assistant United States Attorney
                                  318 South Sixth Street
                                  Springfield, IL 62701
                                  217/492-4450
                                  Fax: 217/492-4512
                                  tim.bass@usdoj.gov

                                  s/ Eugene L. Miller                      .




                                  Eugene L. Miller, Bar No. IL 6209521
                                  Assistant United States Attorney
                                  201 S. Vine St., Suite 226
                                  Urbana, IL 61802
                                  217/373-5875
                                  Fax: 217/373-5891
                                  eugene.miller@usdoj.gov


                       CERTIFICATE OF SERVICE

      I hereby certify that on June 21, 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to all counsel of record.


                                  s/ Timothy A. Bass                           .




                                  Timothy A. Bass
                                  Assistant United States Attorney
                                  318 South Sixth Street
                                  Springfield, IL 62701
                                  217/492-4450
                                  Fax: 217/492-4512
                                  tim.bass@usdoj.gov


                                     2
